Parsons, C. J.
The action is sued by the plaintiff against the defendants, to recover of them compensation for supplies furnished by him to Andrew Coleman, master of the defendants’ sloop Betsy Ann, when on a voyage. The plaintiff’s right to recover must depend on the law, arising from the facts stated by arbitrators appointed by the parties, and which are submitted to us.
* From these facts a general question arises, whether, [ * 16o ] if necessary supplies are furnished to a vessel abroad on a voyage, after the owners of her, when she sailed, have legally and bond fide sold all their interest in her, but of which sale neither the master, nor the merchant furnishing the supplies, has any knowledge, the original owners are liable in law to the merchant for such supplies.
And it is our opinion that the original owners are not liable to pay for any supplies furnished for the vessel, after they have sold all their interest in the vessel, although neither the master, nor the merchant furnishing the supplies, has any knowledge of the sale. The obligation, imposed on owners of vessels abroad, to pay for the necessary supplies furnished to the master, is founded on the principle, that the master is for this purpose their agent, and is authorized to bind them in this case; because the supplies are for their use and benefit, and without which their vessel cannot proceed on her destined voyage. But when the owners have alienated all their interest in the vessel, the master ceases to be their agent, and the supplies are not furnished for their use.
When, therefore, necessary supplies are to be furnished for a vessel on her voyage, and from home, the merchant may furnish them on the credit of the vessel, by taking a hypothecation, or on the credit of the master by his consent, or on the credit of all who are owners at the time the supplies are furnished, because they have the use and benefit of them. But the original owners are *136exempted from all obligation to pay for such supplies, furnished after the sale, because they are no longer owners, nor interested in the vessel or voyage.

Plaintiff nonsuit.